In an action to recover damages for personal injuries, the complaint was dismissed at the close of the plaintiff’s case, and the court thereupon dismissed the third-party complaint. Plaintiff appeals from so much of the judgment entered thereon as dismissed the complaint, and the third-party plaintiff appeals from so much of said judgment as dismissed the third-party complaint. Judgment unanimously affirmed, with costs to respondent payable by appellant, and with one bill of costs to the third-party defendants-respondents payable by the third-party plaintiff-appellant. No opinion. Present — Nolan, P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.